Citation Nr: 1102770	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-22 087	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Morton, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to September 
1945 and from February 1951 to May 1955.

This matter is before the Board of Veterans' Appeals (Board) from 
an October 2007 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which, relevant to the 
instant appeal, reopened the claim for service connection for 
bilateral hearing loss, but denied entitlement on the merits, and 
denied service connection for tinnitus.  The Veteran timely 
perfected an appeal of these matters.    

The Veteran presented testimony before the undersigned at the RO 
in September 2010.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The Board denied the Veteran's service connection claim for 
bilateral hearing loss (previously characterized as defective 
hearing) in November 1949.

2.	The evidence submitted since the November 1949 decision 
includes a 2007 VA audiological examination report that 
provides a current diagnosis of sensorineural bilateral 
hearing loss; this report is new evidence and further raises a 
reasonable possibility of substantiating the Veteran's service 
connection claim.

3.	The Veteran served as a combat pilot during his active service 
in the 1940s; he was repeatedly exposed to loud noise, and his 
August 1945 separation examination documents that he had 
"defective hearing since March 1945."

4.	The Veteran has a current diagnosis of bilateral sensorineural 
hearing loss and tinnitus.

5.	The Veteran is competent to report the circumstances of his 
service and his past symptoms of hearing loss and tinnitus; 
his testimony is credible.


CONCLUSIONS OF LAW

1.	The November 1949 Board decision that denied the Veteran's 
service connection claim for a bilateral hearing loss is 
final.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2010); 38 
C.F.R. § 20.1100 (2010).

2.	Because at least some of the evidence presented since the 
November 1949 Board decision is new and material, the service 
connection claim for a bilateral hearing loss is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 
3.156, 20.1104 (2010).

3.	The criteria for service connection for bilateral hearing loss 
have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2010).

4.	The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board finds that VA has substantially satisfied the duties to 
notify and assist, as required by the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  To the extent that there may be any deficiency 
of notice or assistance, there is no prejudice to the Veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision.

II.  New and Material Evidence

38 U.S.C.A. § 7104(b) provides that "[e]xcept as provided in 
section 5108 . . . when a claim is disallowed by the Board, the 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered."  
38 U.S.C.A. § 7104(b).  Section 5108, in turn, requires that the 
Secretary reopen a disallowed claim and review the former 
disposition of it "[i]f new and material evidence is presented 
or secured" with respect to the claim.  38 U.S.C.A. § 5108; 
accord Fortuck v. Principi, 17 Vet. App. 173, 178 (2003) ("The 
Secretary must reopen a previously and finally disallowed claim 
when 'new and material evidence' is presented or secured"); 38 
C.F.R. § 3.156(a) ("A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence").  

The Board notes that the Veteran filed his April 2007 claim that 
is the subject of this appeal after August 29, 2001, the 
effective date of the current version of 38 C.F.R. § 3.156(a), 
which sets forth the standard for "new and material" evidence.  
See Rodriguez v. Nicholson, 19 Vet. App. 275, 289 (2005) 
(recognizing that the 2001 amendment to § 3.156(a), which made 
the "new and material evidence" standard more stringent, 
applies to "any claim for benefits received by VA on or after 
August 29, 2001"); 66 Fed. Reg. 45620, 45620 (Aug. 29, 2001) 
(stating that "The amendment to 38 C.F.R. § 3.156(a) . . . 
appl[ies] to any claim to reopen a finally decided claim received 
on or after August 29, 2001").  Accordingly, the 2001 amended 
version of 38 C.F.R. § 3.156(a) controls in the present case.  

Section 3.156(a) defines "new" evidence as "existing evidence 
not previously submitted to agency decisionmakers."  Thus, 
"[i]f the evidence was not in the record at the time of the 
final disallowance of the claim and is not cumulative of other 
evidence in the record, it is new."  Fortuck, 17 Vet. App. at 
178.  "Material" evidence, in contrast, is "existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim."  38 C.F.R. § 3.156(a).  New and 
material evidence may not "be cumulative or redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim."  38 C.F.R. § 3.156(a) 
(2010).  In addition, "[i]n order to warrant reopening a 
previously and finally disallowed claim, the newly presented or 
secured evidence . . . must tend to prove the merits of the claim 
as to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans v. West, 9 Vet. 
App. 273, 284 (1996).  That is, "the newly presented evidence 
need not be probative of all elements required to award the claim 
. . . but need be probative only as to each element that was a 
specified basis for that last disallowance."  Id.  If the Board 
determines that the appellant has submitted new and material 
evidence, it must then "review the new evidence 'in the context 
of' the old to determine whether the prior disposition of the 
claim should be altered."  Godfrey v. Brown, 7 Vet. App. 398, 
405 (1995); accord Anderson v. Brown, 9 Vet. App. 542, 546 (1996) 
(noting that, upon a finding that the appellant has presented new 
and material evidence, the Board "must reopen the claim and 
'evaluate the merits of the veteran's claim in light of all the 
evidence, both new and old.'  Masors v. Derwinski, 2 Vet. App. 
181, 185 (1992)"). 

In the instant case, the Board in November 1949 denied the 
Veteran's service connection claim for defective hearing, noting 
that the record contained insufficient evidence to support a 
grant of benefits, in part, because the Veteran failed to submit 
to a VA examination.  This decision became final.  A review of 
the record since that time, however, reveals that new and 
material evidence has been received to reopen this claim.  In 
particular, the July 2007 VA examination report indicates that 
the Veteran has a current diagnosis of bilateral hearing loss.  
This evidence qualifies as "new" because it did not exist 
during or prior to the November 1949 decision, and it is neither 
cumulative nor redundant of evidence of record.  The report 
qualifies as "material," as it relates to an unestablished fact 
necessary to substantiate the claim and further tends to raise a 
reasonable possibility of substantiating the claim, namely 
establishment of a current hearing loss disability.  The Board 
therefore reopens this claim.  


III.  Service Connection

The Veteran maintains that his currently diagnosed bilateral 
hearing loss and tinnitus began during his period of active 
service in the 1940s where he flew B-25 bomber aircraft, which 
exposed him to excessive and sustained loud noise.  He also 
states that both maladies have persisted continuously since that 
time. 

In order to establish service connection for a claimed disorder, 
there generally must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Coburn 
v. Nicholson, 19 Vet. App. 427, 431 (2006); accord Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. 
Cir. 2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. 
Cir. 2004).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Additionally, pursuant to 38 C.F.R. § 3.303(b) a claimant may 
establish in-service incurrence and nexus (elements (2) and (3), 
above) through a demonstration of continuity of symptomatology.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b) 
(2010).  Continuity of symptomatology may be established if a 
claimant can show that: (1) a condition was "noted" during 
service; (2) there is postservice evidence of the same 
symptomatology; and (3) there is medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Barr, 21 Vet. 
App. at 307; Savage, 10 Vet. App. at 495-96.  "Symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology," Savage, 10 Vet. App. at 496, and "[l]ay 
testimony is competent . . . to establish the presence of 
observable symptomatology and 'may provide sufficient support for 
a claim of service connection.'"  Barr, 21 Vet. App. at 307 
(quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  In this 
regard, if lay testimony is found to be credible, such testimony 
alone is sufficient to establish an in-service "noting," and no 
specific in-service medical notation or diagnosis is required.  
Barr, 21 Vet. App. at 308. 

With respect to hearing loss, impaired hearing will be considered 
to be a disability for VA benefits purposes when: (1) the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or (2) the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or 
(3) speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2010).

Finally, a Veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a Veteran seeks 
benefits and the evidence is in relative equipoise, the Veteran 
prevails.  Wells v. Principi, 18 Vet. App. 33, 36 (2004); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  A claim for benefits 
will be denied only if a preponderance of the evidence is against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  

Turning to the merits of the appeal, the Board determines that 
the evidence of record weighs in favor of the Veteran's claim for 
service connection for bilateral hearing loss.  The record makes 
clear that the Veteran currently has a diagnosis of sensorineural 
bilateral hearing loss as contemplated by applicable regulation.  
See 38 C.F.R. § 3.385 (2010).  In particular, the July 2007 VA 
audiology examination revealed that the Veteran's auditory 
thresholds for at least three of the applicable frequencies 
ranged from 55 to 90 decibels in the right ear, with a range of 
60 to 90 decibels in the left ear, and the audiologist diagnosed 
him with high frequency bilateral sensorineural hearing loss.  
See July 2007 VA Examination Report.  A current hearing loss 
disability therefore has been established.  

Additionally, the record reflects that during his first period of 
active service the Veteran had defective hearing that was 
documented during his August 1945 separation examination.  See 
August 1945 Report of Physical Examination (documenting that the 
Veteran had "defective hearing since March 1945").  The Veteran 
has testified that he first noticed his hearing problems during 
this period of service and that such hearing loss has continued 
since that time.  He is competent to describe such symptoms 
within his personal knowledge.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Washington v. Nicholson, 21 
Vet. App. 191, 195 (2007) (noting that a layperson "is competent 
to provide information regarding visible, or otherwise 
observable, symptoms of disability").  Moreover, the Veteran's 
service duties as a combat pilot of B-25 bombers, which would 
have exposed him to excessive and sustained loud noise, is 
entirely consistent with his credible assertion.  See September 
2007 Statement from D.I. (noting that noise levels inside B-25 
aircraft would reach 120 decibels); July 2007 Statement of the 
Veteran (conveying that he served as a B-25 pilot over 14 
months); accord Hearing Transcript at 4, 5.  The totality of this 
favorable evidence, where hearing impairment was actually 
documented as having commenced in service and has continued since 
that time, leads the Board to conclude that service connection 
for bilateral hearing loss is warranted.

The Board recognizes that the July 2007 VA medical examiner 
concluded that it was less likely than not that the Veteran's 
current hearing loss disorder was casually related to his active 
service, which could weigh against the claim.  The Board affords 
this conclusion no probative weight, however, as the examiner 
incorrectly stated in the report that the Veteran's service 
records were negative for any indication of a hearing problem.  
See July 2007 VA Examination Report ("My review of service 
medical records was negative for hearing loss . . . incurred 
during either period of active duty service . . . . From my 
review of service medical records during World War II there was 
no mention of hearing loss . . . .") (emphasis added).  The 
Veteran's August 1945 separation examination, which affirmatively 
notes that the Veteran had "defective hearing since March 
1945," contradicts the examiner's statement, and calls into 
serious question the reliability of the unfavorable conclusion 
reached.  See Cathell v. Brown, 8 Vet. App. 539, 543(1996) 
(noting that "[i]t is the responsibility of the B[oard] . . . to 
assess the credibility and weight to be given to evidence"); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (affirming 
that the weight and credibility to be attached to medical 
opinions are within the province of the Board as adjudicators).  
The Board thus rejects the examiner's opinion.  Additionally, the 
Board parenthetically notes that to the extent that the VA 
examiner ever suggested to the Veteran that he in some way 
manipulated or altered his service treatment records, the Board 
finds such a charge to be utterly baseless.  See July 2009 VA 
Form 9 (noting that the VA examiner suggested that the Veteran 
doctored the August 1945 service record).  

The Board also recognizes that the Veteran's subsequent, 1955 
separation examination for his second period of service appears 
to indicate that he had normal hearing using the whisper voice 
test, which could undermine his claim.  The Veteran, through his 
representative, however, has indicated that this examination was 
cursory, at best, see Hearing Transcript at 8, and therefore, the 
Board affords this record less probative weight than the 
Veteran's credible testimony regarding the onset and continuation 
of his hearing loss.      

With respect to the claim for service connection for tinnitus, 
the Board determines that service connection is warranted based 
on continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  The 
medical evidence of record reflects that the Veteran currently 
has a diagnosis of this disorder.  See July 2007 VA Examination 
Report.  Additionally, he has testified that he began to 
experience ringing in the ears during his period of active 
service in the 1940s and that he has continued to experience 
tinnitus since that time.  See Hearing Transcript at 11, 14.  The 
Veteran is competent to offer such an account of in-service 
incurrence and post-service continuation of the same 
symptomatology, as tinnitus is a disorder that is capable of lay 
observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  
He has consistently related this decades-long, unbroken history 
of tinnitus, and the Board finds his testimony entirely credible.  
See July 2007 VA Examination Report (noting that "[t]he 
[V]eteran provided . . . a long history of bilateral constant 
tinnitus").  To the extent that the July 2007 VA examiner 
offered an unfavorable opinion as to the cause or origin of the 
Veteran's tinnitus, the Board rejects such an opinion as 
unreliable given his questionable review of the record, as 
outlined above.  Under these facts, the Board therefore 
determines that the evidence weighs in favor of this claim, and 
service connection for tinnitus is warranted.


							(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss is 
reopened.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


